 

NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

1.   The individual executing this agreement (the “Employee”) is or will soon be
an at-will employee of American International Group, Inc. or one of its
subsidiaries (the “Company”).  As such, the Employee is free to resign from
employment at any time and for any reason.  Likewise, the Company may terminate
the Employee’s employment at any time for any reason.  This Agreement is not a
guarantee of any fixed term employment.

2.   This Agreement is a term and condition of the Employee’s at-will employment
with the Company.  Employment with the Company is conditioned upon the
Employee’s execution of this Agreement.

3.   This Agreement is necessary for the protection of the legitimate and
protectable business interests of the Company and its affiliates (collectively,
“AIG”) in their customers, customer goodwill, accounts, prospects, employee
training, and confidential and proprietary information.  The Employee’s
employment requires exposure to and use of confidential, proprietary and/or
trade secret information (as set forth in Paragraph 4).  Accordingly, the
Employee agrees that during and after the Employee’s employment with AIG, the
Employee will not, directly or indirectly, on the Employee’s own behalf or on
behalf of any other person or any entity other than AIG: (i) solicit, contact,
call upon, communicate or attempt to communicate with any customer or client or
prospective customer or client of AIG, where to do so would require the use or
disclosure of confidential, proprietary and/or trade  secret information (for
purposes of this Agreement, “customer or client” shall not include insurance
brokers).  The Employee further agrees that during the Employee’s employment
with AIG and for a period of one (1) year after employment terminates for any
reason, the Employee will not, regardless of who initiates the communication,
solicit, participate in the solicitation or recruitment of, or in any manner
encourage or provide assistance to, any employee, consultant or agent of AIG to
terminate his or her employment or other relationship with AIG or to leave its
employ or other relationship with AIG for any engagement in any capacity or for
any other person or entity.

4.   During the term of employment, the Employee will have access to and become
acquainted with information that is confidential, proprietary and/or is a trade
secret.  The Employee agrees that during the Employee’s employment and any time
thereafter, all confidential, proprietary and/or trade secret information
received, obtained or possessed at any time by the Employee concerning or
relating to the business, financial, operational, marketing, economic,
accounting, tax or other affairs at AIG or any client, customer, agent or
supplier or prospective client, customer, agent or supplier of AIG will be
treated by the Employee in the strictest confidence and will not be disclosed or
used by the Employee in any manner other than in connection with the discharge
of the Employee’s job responsibilities without the prior written consent of AIG
or unless required by law.  The Employee further agrees that Employee will not
remove or destroy any confidential, proprietary and/or trade secret information
either during the Employee’s employment or at any time thereafter.  The Employee
also agrees that during and after the Employee’s employment with AIG, the
Employee will not disparage AIG or any of its officers, directors or employees
to any person or entity not

1

 

--------------------------------------------------------------------------------

 

affiliated with AIG.  Nothing herein prohibits the Employee from giving truthful
testimony as required by law.

5.   The covenants contained in Paragraphs 3 and 4 of this Agreement shall be
enforced to the fullest extent permissible under the laws and public policies of
each jurisdiction in which enforcement is sought.  The Employee acknowledges
that these restrictions are reasonably necessary for the protection of AIG.  The
Employee also acknowledges that irreparable harm and damages would result to AIG
if the provisions of Paragraph 3 or 4 were not complied with and agrees that AIG
shall be entitled to legal, equitable or other remedies, including, without
limitation, injunctive relief and specific performance to protect against the
inevitable disclosure of AIG’s confidential, proprietary and/or trade secret
information, any failure to comply with the provisions of Paragraph 3 or 4 of
this Agreement, or any threatened breach of any term of this Agreement.  The
Employee further agrees that the Employee shall be liable for the attorneys’
fees and costs incurred by AIG as a result of the Employee’s breach of Paragraph
3 or 4 of this Agreement.

6.   This Agreement (together with the AIG Code of Conduct) sets forth the
entire agreement regarding the subject matter contained in this Agreement,
supersedes any and all prior agreements and understandings regarding this
subject matter, and may be modified only by a written agreement signed by the
Employee and the Company.  To the extent that any provision of this Agreement is
inconsistent with the Code of Conduct, this Agreement governs.  If any term of
this Agreement is rendered invalid or unenforceable, the remaining provisions
shall remain in full force and shall in no way be affected, impaired or
invalidated.  Should a court determine that any provision of this Agreement is
unreasonable, whether in period of time, geographical area, or otherwise, the
Employee agrees that such provision of the Agreement should be interpreted and
enforced to the maximum extent that such court deems reasonable. 

7.   THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO CHOICE OF LAW RULES (WHETHER OF THE STATE OF NEW YORK OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK, AND THE EMPLOYEE CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS IN NEW YORK.

 

IN WITNESS WHEREOF, the Employee has agreed to the terms set forth above by
signing below. 

 

 

/s/ Kevin Hogan

 

 

8/14/2013

Employee

 

Date

 

2

 

--------------------------------------------------------------------------------